United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
J.D., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Coppel, TX, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-06
Issued: November 19, 2007

Case submitted on the record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On September 28, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decisions dated September 14 and June 7, 2006 which denied
modification of the Office’s June 4, 2003 wage-earning capacity determination. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish disability for the
periods January 28 to 29, 2006 and February 13 to March 31, 2006.
FACTUAL HISTORY
On November 8, 1996 appellant, then a 41-year-old mail handler was injured while
opening sacks of mail and throwing the mail. The Office accepted that the injury caused

bilateral wrist and forearm sprains. Appellant returned to modified duty following her
November 8, 1996 injury and did not stop work1
On July 30, 2002 Dr. Louis D. Zegarelli, a Board-certified osteopath specializing in
family practice, completed a work-capacity evaluation. He opined that appellant could return to
limited duty for four hours per day, with an estimated return to eight hours per day in three to six
months. Appellant’s restrictions included sitting, reaching, pushing, pulling and lifting for no
more than four hours and walking, standing, bending, kneeling, squatting and climbing for no
more than one hour. The weight restrictions included pushing and pulling of no more than 10
pounds for two to four hours and lifting of no more than 5 pounds for two to four hours. On
April 4, 2003 appellant accepted a modified-duty assignment working four hours per day as a
modified mail handler, based upon the work restrictions provided by Dr. Zegarelli.
On June 4, 2003 the Office issued a loss of wage-earning capacity (LWEC) decision
effective April 4, 2003 finding that her actual wages as a modified mail handler for four hours
per day fairly and reasonably represented her wage-earning capacity. The Office reduced her
compensation benefits accordingly.
In a December 14, 2005 treatment note, Dr. Zegarelli noted that appellant informed him
that her psychiatrist did not believe that she should return to work as she was psychologically
“unstable.” He advised follow up in a month. On January 20, 2006 Dr. Zegarelli updated
appellant’s work restrictions to include an ergonomic chair. He restricted her to working no
more than four hours daily. On January 25, 2006 Dr. Zegarelli noted that appellant had returned
to work on January 23, 2006. Appellant informed him that she had continuous problems in that
she was being harassed, her employer not working with her, her ergonomic chair was taken and
that the chair she was using aggravated her back. Dr. Zegarelli requested an ergonomic chair to
replace the former one. In a disability certificate dated January 31, 2006, he opined that
appellant was medically unable to work on January 28 and 29, 2006, but that she could resume
work on January 30, 2006. On February 8, 2006 Dr. Zegarelli recommended that appellant
continue working four hours per day within her restrictions.
In reports dated February 16, 2006, Dr. Zegarelli opined that appellant was medically
unable to work until further notice. He stated that she “feels that there are hostile employees at
work who are acting against her to make her return to work [as] difficult as possible.”
Dr. Zegarelli diagnosed chronic cervical and lumbar pain and multiple areas of chronic pain and
placed appellant off work beginning February 13, 2006 until further notice. On February 23,
2006 Dr. Zegarelli noted that appellant had chronic persistent mechanical lumbosacral pain
syndrome with recent exacerbation. He opined that she also suffered from acute anxiety and
depression, chronic persistent mechanical cervicothoracic pain, right/left upper and lower
extremity paresthesias, neurodermatitis and somatosensory dysfunction. Dr. Zegarelli advised
that appellant could not handle stressors at work or home and that she could not work due to a
multitude of problems related to her work activities. In a February 27, 2006 treatment note,
1

On November 1, 1997 appellant sustained a second injury. The Office accepted that the injury caused muscle
spasms of the neck and back. Appellant stopped work from January 24 through May 22, 1998. She returned to
work with restrictions and stopped work completely on October 22, 1998 when she tripped over a U-cart. The
Office accepted the claim for a right hip contusion. The Office placed these claims under File No. 160306463.

2

Dr. Zegarelli advised that appellant not work until she could be cleared by a psychologist and her
work environment controlled. He noted that she was attempting to obtain a referral for a chronic
multidisciplinary pain management program.
On March 4, 2006 the Office received several CA-7 claim forms for wage-loss
compensation on January 28 and 29, February 13 to 17 and February 18 to March 3, 2006.
Appellant also filed CA-7 forms for continuing wage-loss compensation for the period March 4
to 31, 2006.
In a March 10, 2006 treatment note, Dr. Zegarelli recommended appellant’s referral to
chronic pain management due to the significance of her persistent symptoms. He noted that she
was emotionally distraught, had anxiety, became easily agitated when discussing work and
continued to complain of pain and depression. Dr. Zegarelli indicated that appellant was
regularly seen by a psychologist, as she needed more aggressive in depth therapy. On March 29,
2006 he opined that appellant was “medically incapacitated to work until further notice due to
aggravated pain [resulting from the] work injury.”
By letters dated April 5, 2006, the Office advised appellant that it had received her
compensation claims. It noted that Dr. Zegarelli discussed anxiety, depression and insomnia,
which were not accepted conditions. The Office requested medical evidence establishing her
disability for work for the claimed period.
In an April 6, 2006 treatment note, Dr. Zegarelli advised that appellant was recently seen
by her psychologist, who was working with her regarding chronic pain. He indicated that
appellant related that certain individuals at work had been “fired due to the poor handling of
employees.” On April 19, 2006 Dr. Zegarelli recommended continued psychiatric/psychological
counseling, continued use of medications to help control her symptoms and advised that
appellant remain off work due to her work injuries. In an April 20, 2006 report, he noted that
appellant attempted to return to work after a significant period of time and her work restrictions
were exceeded. Dr. Zegarelli advised that appellant related that her supervisor was obstructive
and alleged that appellant aggravated her injuries which led to further evaluation. He indicated
that the new diagnostic studies revealed “evidence of pathology that would support [appellant’s]
complaints of pain/dysfunction.” Dr. Zegarelli indicated that he had returned appellant to “off
work status due to her deteriorated condition.”
By decision dated June 7, 2006, the Office denied appellant’s claim for intermittent
disability compensation during the period January 28 through March 31, 2006. The Office found
that the evidence did not establish that appellant’s condition had materially changed such that it
precluded her from working in her position as a modified mail handler, that the wage-earning
capacity established on June 4, 2003 was in error or that appellant had rehabilitated herself.
By letters dated July 3 and 5, 2006, appellant requested reconsideration and submitted
additional evidence. In a May 19, 2006 report, Dr. Zegarelli advised that appellant remain off
work. A June 8, 2006 functional capacity evaluation indicated that appellant could perform light
duty. In a July 3, 2006 report, Dr. Zegarelli noted that a lumbar spine MRI scan study of
April 12, 2006 revealed new findings which were more significant in comparison to previous
MRI scans. He opined that appellant had deteriorated to the point which she was experiencing

3

significant dysfunction. Dr. Zegarelli requested that the Office revisit its decision pertaining to
the time frame from January 28 through March 31, 2006. He submitted periodic reports advising
that appellant remain off work. An April 18, 2006 electromyogram (EMG) read by
Dr. Richard S. Ahn, a Board-certified neurologist, revealed neuropathy and myopathy.
Appellant submitted copies of previously received documents. She submitted several
statements from individuals at the employing establishment. In a July 2, 2006 statement, Wilbert
Davis, a mail handler, indicated that since June 1993 he had only observed appellant perform
level four mail handler craft work. In a July 5, 2006 statement, Dorothy Garrett, a coworker,
indicated that appellant had been in flats working buckets of mail and had not done any “clerk
work (casing mail) since 1992.” In a July 5, 2006 statement, Eileen Mills, a union president,
indicated that appellant was assigned to case letter mail since 1992 and that in 2003 she began
repairing flat mail, which required her to work out of buckets as well as remove and place them
into all purpose containers (APC), as well as repairing parcels and other damaged mail. In letters
dated June 25 and July 5, 2006, appellant alleged that she had never worked in casing letters but
instead worked in flats, which included lifting heavy or overweight stuffed buckets. In an
August 2, 2006 letter to her representative, appellant indicated that on February 13, 2006 she
went to the emergency room as a result of a tear of muscle caused by over stretching due to
lifting heavy objects in her job, including buckets from 2003 to February 13, 2006. Appellant
also alleged that she was working in flats from 2003 to 2006 lifting flats and carrying buckets
and twisting and bending with no help at all the majority of the time.
By letter dated July 27, 2006, the Office requested additional information.
In an August 8, 2006 report, Dr. Zegarelli noted that appellant had chronic pain due to
her November 8, 1996 injury and her additional injuries incurred on November 1, 1997 and
October 22, 1998. He diagnosed chronic persistent mechanical cervicothoracic pain syndrome,
chronic persistent mechanical lumbosacral pain syndrome, polyneuropathy in the right and left
arm and right and left leg, bilateral ulnar neuropathy at the elbow, left carpal tunnel syndrome,
EMG consistent with neuropathy and myopathy of upper/lower extremities, cervical
degenerative spondylosis, cervical facet arthropathy and lumbar facet arthropathy. Dr. Zegarelli
noted that despite appellant’s chronic pain she was able to return to a limited-duty job with the
goal of gradually increasing her from four hours to six hours and eventually eight hours as she
became accustomed to work and reaccustomed to the workforce. He advised that upon returning
to work on January 16, 2006 for four hours per day appellant began experiencing flare-up
symptoms, but persevered and continued to work through her flare ups. Dr. Zegarelli noted that
on February 13, 2006 appellant was assigned work that exceeded her restrictions and as she
engaged in this activity, she experienced an aggravation of her injuries to her neck and upper and
low back region. He noted that appellant went to the emergency room where she was diagnosed
with a muscle tear caused by over stretching her back and opined that this was the “direct cause
and effect present in which [appellant] was engaging in work activities and suffered a tear of
muscles in her back resulting in her increased pain and the reoccurrence (sic) of her work
injury.”
In a letter dated August 15, 2006, appellant noted that on February 13, 2006 she went to
the emergency room. She alleged that she had been working outside of her restrictions in flats
under the supervision of Don Craig. Appellant stated that, when she returned to work, her

4

limited-duty assignment changed and became more demanding. She alleged that she was lifting
heavy overloaded buckets of flats out of APC’s over her eye level and weight restrictions.
Appellant alleged that, by doing extensive reaching, twisting, bending and stooping at all times,
her ergonomic chair was broken and she started having sharp, shooting pains in her neck, upper
and lower back, both hands, wrists and forearms, pains shooting from her hands, under her
armpits to her shoulders and sharp pains in her lower back to her tailbone and hip, which became
severe when she was working and prompted her to seek emergency help.
By decision dated September 14, 2006, the Office denied modification of its June 7, 2006
decision.
LEGAL PRECEDENT
The Board notes that the term “disability,” as used in the Act means incapacity, because
of an employment injury, to earn the wages that the employee was receiving at the time of
injury.2 For each period of disability claimed, the employee has the burden of establishing that
he or she was disabled for work as a result of the accepted employment injury. Whether a
particular injury causes an employee to become disabled for work and the duration of that
disability are medical issues that must be proved by a preponderance of probative and reliable
medical opinion evidence.3 The fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.4 The
Board will not require the Office to pay compensation for disability in the absence of medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow an employee to self-certify her disability and entitlement to
compensation.5
ANALYSIS
The Office accepted that appellant sustained bilateral wrist and forearm sprains and
muscle spasms of the neck and back as a result of her federal employment. After returning to a
modified-duty position on April 4, 2003, appellant then filed several claims for compensation
alleging that intermittent periods of wage loss from January 28 to March 31, 2006 were causally
related to the accepted employment injuries.
The record contains several reports from appellant’s treating physician, Dr. Zegarelli. In
a December 14, 2005 treatment note, Dr. Zegarelli indicated that appellant’s psychiatrist
recommended that she not return to work as she was “unstable” psychologically. His
February 27, 2006 treatment note placed her off work until she was cleared by her psychologist
and her work environment controlled. The Board notes that appellant’s claim was not accepted
2

Patricia A. Keller, 45 ECAB 278 (1993).

3

Fereidoon Kharabi, 52 ECAB 291 (2001).

4

Manuel Garcia, 37 ECAB 767 (1986).

5

Amelia S. Jefferson, 57 ECAB ___ (Docket No. 04-568, issued October 26, 2005); Fereidoon Kharabi, 52
ECAB 291 (2001).

5

for any psychological condition and these reports are insufficient to establish that she was totally
disabled on the aforementioned dates due to her accepted physical conditions.
On January 20 and 31, 2006 Dr. Zegarelli opined that appellant was unable to work on
January 28 and 29, 2006 but could resume work on January 30, 2006. He offered no opinion as
to why appellant was disabled or unable to work on these dates. Dr. Zegarelli did not explain
whether appellant’s injury-related condition had worsened or whether she was capable of
performing her modified position. These reports are insufficient to meet appellant’s burden of
proof.6 On February 8, 2006 Dr. Zegarelli opined that appellant could resume working for four
hours per day within her restrictions.
In reports dated February 16 and 23, and March 10 and April 6, 2006, Dr. Zegarelli
placed appellant off work due to chronic cervical and lumbar pain. He also noted that she had
anxiety and depression, which were not accepted conditions. Dr. Zegarelli did not explain how
her symptoms arose from her accepted conditions. These reports are insufficient to meet
appellant’s burden of proof as they do not establish a change in the nature and extent of her
injury-related conditions or explain how appellant became totally disabled such that she could
not work her modified position for four hours per day.
In an August 8, 2006 report, Dr. Zegarelli noted that appellant had chronic pain related to
her injury of November 8, 1996 and her additional injuries incurred on November 1, 1997 and
October 22, 1998. He advised that, when appellant returned to work on January 16, 2006 for
four hours per day, she began experiencing a flare-up of symptoms but persevered and continued
to work through her flare ups. Although he indicated that on February 13, 2006, appellant was
assigned work that exceeded her restrictions, which caused an aggravation of her injuries to her
neck and upper and low back region, he did not indicate that appellant was totally disabled on
any of the aforementioned dates. Thus, this report is insufficient to meet appellant’s burden of
proof as it does not show a change in the nature and extent of the injury-related conditions or
indicate that appellant was totally disabled such that she could not work her modified position
for four hours per day.
As appellant has not submitted the requisite medical evidence establishing total disability
on the aforementioned dates, she has not met her burden of proof.
CONCLUSION
For the reasons stated above, the Board finds that appellant failed to sustain her burden of
proof in establishing that she was totally disabled due to her accepted employment conditions
from January 28 to 29 and February 13 through March 31, 2006

6

Jaja K. Asaramo, 55 ECAB 200 (2004) (where an employee claims that a condition not accepted or approved by
the Office was due to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury).

6

ORDER
IT IS HEREBY ORDERED THAT the September 14 and June 7, 2006 decisions of the
Office of Workers’ Compensation Programs are affirmed, as modified.
Issued: November 19, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

